Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This is a response to the amendment filed 7/31/2021. Claims 1, 16 and 17 have been amended.  

Response to Arguments
Applicant's arguments have been fully considered but they are not persuasive. Applicant argues the structure of “replacement mechanism” is supported in the instant specification.  However, the only structure provided in the instant specification is that it comprises “positive engagement connections, such as simple plug-in connections…” with no further structural description. See instant USPgPub2020/0215742, page 2, paragraph [0040].  This does not provide sufficient structure to define this term and leaves it completely unclear as to its identity.  A simple screw driver plugs into a screw to unscrew it so as to remove and replace a part and screws themselves have positive plug-in connections into screw holes, but it is certainly not clear as to whether screw drivers, screws and the like were envisioned to fall within the purview of “replacement mechanism” especially since the “replacement mechanism” is described as differing from conventional fastening mechanisms.  See id
With regard to the art rejection, Examiner continues to submit the claim is broader than Applicant argues and Applicant appears to have a fundamental misunderstanding of the Examiner’s position, which Examiner has attempted to diligently convey in these arguments.  Consequently, Examiner also misunderstands the Applicant’s position as it applies to the claim language as written and it appears Applicant’s arguments are more focused on the prior art relative to the conceived operation of the instant invention than to the specific language defining the device in the claim, which Applicant has repeatedly failed to clarify. Even if the Examiner is misinterpreting the claim, it would behoove the Applicant to clarify to the claim language to make a clear structural distinction between the claimed invention and the prior art.  
Examiner has interpreted the claims as essentially reciting two elements: a support frame and grippers thereon (neither the component nor the shaping tool are part of the device).  Neither the support frame nor the grippers are provided with any specific structure at all but are solely defined by their function within the device.  It is noted that while features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function. In re Schreiber, 128 F.3d 1473, 1477-78, 44 USPQ2d 1429,1431-32 (Fed. Cir. 1997) (The absence of a disclosure in a prior art reference relating to function did not defeat the Board's finding of anticipation of claimed apparatus because the limitations at issue were found to be inherent in the prior art reference); see also In re Swinehart, 439 F.2d 210, 212-13, 169 USPQ 226,228-29 (CCPA 1971 ); In re Danly, 263 F.2d 844,847, 120 USPQ 528,531 (CCPA 1959). "[A]pparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original). Further, a claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).
Examiner notes the support frame being configured for gripping is considered to be satisfied by its support of the grippers thereon since the instant support frame is not taught to have any ability to grip outside of the grippers. The claims recite the grippers must be configured for gripping and movable with respect to the support frame.  Examiner notes both McCorry (US 5,843,492) and Katou et al. (US 2014/0096897) clearly teach this.  For example, McCorry teach fixtures [49] holding the clamps/grippers enable movement relative to the frame [37] on which they are supported and thus they clearly have a structure supported on and capable of moving relative to the support frame as claimed.  Further, Katou et al. teaches a support frame [404] made of four portions [405],[406],[406],[408] and clamps [450] that move relative to the support frame.  Examiner notes although the individual clamps [450] may be considered grippers, nothing in the claim prevents each of the movable frames [411],[410],[430],[431] from being the grippers, i.e. four total grippers in the system, since each of these frames is both configured for gripping via clamps [450] and mounted on and movable relative to support frame [405],[406],[406],[408].  Note the movable frames [411],[410],[430],[431] in each instance are configured for gripping as claimed via the grippers supported thereon.
Next the claim recites “each of the grippers are configured and arranged so as to be multiaxially adjustable and movable in a translatory and rotational direction in relation to one of the component or the shaping tool.”  This passage appears to be the biggest point of disagreement. Examiner first notes nothing in the claim mandates relative movement between each of the grippers and even if each of the grippers move in unison, it would appear to read on the claim. Examiner also notes nothing in the claim specifically prevents the movement recited for the grippers relative to the support frame recited earlier in the claim as being separate from this translatory/rotational movement.  For example, the movement of movable frames [411],[410],[430],[431] in Katou is both movement relative to the support frame and movement in a translatory direction that provides a first axis of adjustability/movement as in the final portion of the claim.  Each of the grippers [411],[410],[430],[431]/[450] may undergo this movement.
  Examiner further notes the multiaxial adjustability need NOT be relative to the support frame, but only need be relative to a component or shaping tool.  Thus, the grippers must be able to engage in multiaxial movement generally, not necessarily with respect to any other element of the device. This is because the component and shaping tool are not part of the claimed device and any movement of the device relative to a stationary outside object is effectively movement relative to a hypothetical component or shaping tool not part of the claimed device. Thus, the claim only requires gripper movement in one direction relative to the support frame, and then multiaxial movement generally that is capable of being associated with stretching, shaping, or application while gripping. 
For example, Katou teaches the support frame [405],[406],[406],[408] may be rotated via bearings [402b],[403b].  This rotation causes frames [411],[410],[430],[431] and clamps [450] to rotate as well, and thus moves each of these frames [411],[410],[430],[431] and clamps [450] in a rotational direction, which is a second axis of movement/adjustment relative to any stationery objects such as a hypothetical component or shaping tool.  This movement is not relative to the support frame since the support frame also moves with this rotation, but this does not matter since it only need be relative to the shaping tool, which is a stationary object outside the device. Thus, each of the frames [411],[410],[430],[431] in Katou can grip via clamps [450]; these frames [411],[410],[430],[431] can translate relative to the support frame [405],[406],[406],[408] for stretching, and they are configured to be multiaxially adjustable and movable via both the translatory movement relative the support frame and the rotational movement of the support frame since the frames [411],[410],[430],[431] and clamps [450] participate in this rotational movement via their mounting on the support frame [404]. These movements are all that is required.
The added portion of the claim adds nothing more than a capability that such translation and rotation occur while the grippers are gripping and have some potential role in stretching, shaping, or applying.  Thus, if the device in Katou can move the frames [411],[410],[430],[431] away from each other and rotate while gripping, the claim is satisfied.  Any device with independently controllable translation and rotation would have this capability.  Further, Katou teaches this explicitly by teaching during inclination of the support frame [405],[406],[406],[408] to its desired angle, i.e. rotational movement, the film [H] is “continuously stretched by clamps 450.”  See page 4, paragraph [0058].  Thus, there multiaxial adjustment via the translatory movement relative to the support frame for stretching while there is rotational movement.  This satisfies the claim language.  The translatory movement, part of the multiaxial movement, causes stretching and thus the multiaxial movement may occur such that the film is stretched.  The claim requires nothing further and it never states the rotational movement must be able to cause stretching.  Examiner further notes the rotation serves to position the film for application in Katou and the stretching also is involved in this application of the film and thus their multiaxial adjustment serves to apply the film in association with mold movement.  If Applicant desires both rotational and translatory movement to independently be capable of causing stretching, this must be stated explicitly. The current claim certainly fails to do so. 
Applicant argues that Katou does not teach “any movement capabilities of the individual clamps with respect to or in relation to any other elements or features.”  See Response filed 7/31/2021 at page 14.  Examiner respectfully disagrees.  As described above, Katou teaches the frames [411],[410],[430],[431] and clamps [450], which may together be considered the grippers as claimed, move relative to the support frame [405],[406],[406],[408].  As also described above, this is the only claimed relative movement between elements of the device.  The multiaxial movement is only described relative to outside components not part of the claimed device, i.e. the component and shaping tool.
Moving back to Applicant’s arguments with regard to McCorry, Applicant argues the grippers’ rotation in McCorry is different because it occurs within the context of the fixed positioning for subsequent gripping and stretching.  However, the claim merely recites the grippers must be configured to rotate in relation to the shaping tool while gripping to stretch.  McCorry clearly teaches this in relation to Fig. 8a-b and specifically teaches when the clamps are angled inwardly, i.e. rotated, the pull the sheet material downward and cause stretching (See col. 10, lines 2-13).  Thus, rotation can occur during gripping and stretching.  It is unclear how the claim is any more specific.  McCorry further teaches stretching can occur via translatory movement of the grippers via the actuators as shown in Fig. 6 (See col. 8, lines 22-31, teaching stretching as the actuators [27] translate downward).  As described above, this capability of translatory movement as shown in Fig. 6, and the rotational movement occurring in Figs. 8a-b, each occurring during gripping and each cause stretching.  This satisfies the claim limitations since the claim is not interpretation to require anything more specific.
Applicant argues about the parts in McCorry being locked, but it is unclear why this matters since they need not be locked.  The device can translate and rotate to cause stretching as described above and thus it is capable of multiaxial adjustment. Applicant has not made any concrete structural distinction as to why locking in some situations matters relative to the structure of the device, which remains movable when not locked, including when gripping and stretching.  Even is the rotational movement is not automated, it is not clear why this matters since it need not be, and the device is still clearly configured for rotational movement while gripping. Thus, since the grippers in McCorry are at least capable of multiaxial adjustment/movement, i.e. via translating motion of actuator [27] and rotational adjustability via the angular adjustment means (See col. 10, lines 27-36), they would appear configured to have all the capabilities, and thus structure, of the claimed grippers.  The specific intended use does not matter in a device claim as long as the required structure for such a use is present in the prior art.
Applicant continues to go into detailed descriptions of the inventions in the cited art and distinguish these feature from the conception of the instant invention including how it is utilized without clearly referencing the current claim language and how the functional limitations clearly delineate a distinct structure from the prior art, i.e. functions that the prior art structure is incapable of performing. It must be pointed out although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  Applicant must explicitly distinguish the prior art from the instant claims, which are device claims that must be distinguished on structure, not intended function. For the reasons provided above, Examiner cannot see how the claims as written are distinguished from the prior art and requests Applicant attempt to write the claims to present more clear and precise structural distinctions, or at least specifically focus on the claim as written and point out the specific claim language that creates a distinctly more narrow structure than Examiner’s current structural interpretation, which remains quite broad.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “replacement mechanism” in claim 3.  It is noted the specification does not appear to provide any structure for such a device other than it creating positive connections.  Examiner has interpreted any connection elements or tools that could be associated with replacement of parts such as screws, nuts, bolts, screw drivers, drills, etc. as reading on “replacement mechanism.”
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-17 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recite “each of the grippers…are multiaxially adjustable and movable in a translatory and rotational direction in relation to the…component or shaping tool…while the grippers are gripping…such that the multiaxial adjustment and movement…stretches, shapes, or applies.”  It is unclear what exact capabilities of movement are required by this passage.  Specifically, it is unclear if “multiaxial adjustability” must be separate from “translatory and rotational” movement or if the translatory and rotational movement causes there to be multiaxial adjustability.  Since “adjustability and movement” appear to be discussed in unison as a single concept, Examiner has interpreted “translatory and rotational” movement of the grippers to satisfy the multiaxial adjustment, i.e. the translatory and rotation movement defines the required multiaxial adjustability.  Further, it is unclear if claim mandates that each of the rotational and translatory movement must be capable of causing stretching/application individually, or if the claim only mandates multiaxial adjustment/movement must be able to occur during stretching/application, but each of the movements need not necessarily cause it.  Examiner has interpreted the latter. 
Further, Claim 1 recites “applying a lamination of a film element” in the preamble and further recites “applies the lamination of the film to…the shaping tool” at the end of the claim.  The latter recitation of “film” should be “film element.”  Examiner assumes this should merely be “applying or laminating,” or “applying to laminate.”  
Regarding Claim 3, the structure of the “replacement mechanism” unclear since it is interpreted under35 USC 112(f) and there is no accompanying structure in the specification.
The remaining claims are rejected as being dependent on an indefinite claim.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2 and 5-17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by McCorry (US 5,843,492).
Regarding Claims 1-2, McCorry teaches a device for stretching (See Abstract) comprising a support frame [37] and grippers [13a],[13b] supported on and movable in relation to the support frame, such as via positioning fixtures [49] (See col. 8, lines 36-42, where fixtures [49],[49a] are slidable along frame [37] and thus may be considered an outer bearing part).  The clamps/grippers [13b] are further taught to have tiltable/rotatable heads movable up and down (i.e. adjustable height) in order to perform stretching as desired, and thus movable in a translatory and rotational direction relative to mold [3] for multiaxial adjustment to stretch a film element [25] (See Figs. 1, 4, 6, 8a-b and col. 7, lines 43 to col. 8, line 9, col. 8, lines 22-31, and col. 8, lines 2-12, wherein at least clamp  [13b], and note this may be considered the gripper as claimed may translate with actuation via extension or retraction of actuators [27] and also be angle/tilted, i.e. experience rotational movement, each of which cause stretching, thus indicating a capability for multiaxial adjustment associated with stretching).  
Note it is clear the fixtures [49],[49a] are removable from the frame (See Figs. 1 and 8, and col. 9, lines 9-29, clearly indicating a removability of the fixtures [49],[49a] if various bolts were removed), thus making them supported in the device so as to be replaceable as in Claim 3.
Regarding Claims 5 and 7, in McCorry, there is clearly illustrated a base support for [37] (See Fig. 3), which may be considered the outer bearing frame part supporting the support frame [37].  Note since the film [25] can be moved as desired relative to this base, is can be displaced as claimed.  Note the frame [37] can be moved relative to this base by telescoping the frame (See col. 7, lines 23-30), thus making it adjustable/translatable in space in at least one degree of freedom relative thereto.
Regarding Claims 6, 8-17, McCorry teach an individual actuator [19] for affecting closing pressure in each of the clamps [13a],[13b], as well as individually powered actuators (such as electrically powered actuators, which may be considered “drive motors”), i.e. adjusting units, to exert individual control, such as different force/acceleration, for each clamp in order to manipulate each clamp in space, wherein at least clamps/grippers [13b] have tiltable/rotatable heads movable in/out, up/down (i.e. adjustable height), and side to side in order to perform stretching as desired (See col. 8, lines 3-42 and Figs. 4-8, illustrating the tilting and movement of grippers [13b]; and note actuators [27] are effectively supported by frame [37]).

Claim(s) 1-2 and 5-17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Katou et al. (US 2014/0096897).
Regarding Claims 1-2, Katou et al. teaches a device [400] for at least one of stretching, shaping, or applying a film element [H] to a shaping tool [100], comprising:
a support frame [404] configured for gripping the film element [H] in relation to the shaping tool (See Fig. 3 and page 4, paragraph [0056]);
grippers [410],[411],[430],[431]/[450] configured for gripping the film element and mounted on the support frame in movable relation to the support frame (See Fig. 1 and page 3, paragraph [0040] and pages 3-4, paragraph [0046]-[0047], wherein each of frames [410],[411],[430],[431] have gripping clamps [450] thereon are grippers movable with respect to the support frame [404] in x or y directions; note both frames [410],[411],[430],[431] and clamps [450] move relative to frame [404]);
wherein the grippers are arranged so as to be multiaxially adjustable by being movable in a translatory (see x or y direction movement described above) and rotational direction in relation to the shaping tool (See page 3, paragraph [0037] and page 4, paragraph [0053], wherein the grippers, in addition to the translating x/y movement described above via frame [410],[411],[430],[431] movement relative to support frame [404], are also rotationally movable, thus creating multiaxial adjustability, via shafts [402b], [403b], which are outer bearing frame parts that support frame [400] and are axially adjustable thereto, i.e. via rotation; note rotation of the outer frame [404] also causes frames [410],[411],[430],[431] and clamps to rotate relative to outside objects such as shaping tool [100]).  This multiaxial adjustment via movement by the frames [410],[411],[430],[431] causes stretching while the grippers area gripping and the rotation causes application of the film [H] to the shaping tool [100] (See page 4, paragraph [0058], wherein translation cause stretching during rotation, said rotation associated with applying the film [H].
Regarding Claims 5-11, 13, and 15, Katou, as described above, teaches rotational and translatory movement, i.e. at least two degrees, of the gripper relative to the bearing part wherein the grippers [450] are supported on support frame, which rotates, and translate relative thereto via movable frame portions [410],[411],[430],[431] (Note this rotation, which also may be considered tilting, may occurring relative to the film element; and note nothing indicates such rotation relative to the film element must occur while the grippers are holding the film element).  Note each movable frame portion is movable via the rotation of threaded bars, e.g. [436],[437], which are adjusting units as claimed, and thus each of these frame portions, each individually supported on the frame [400], are individually controlled grippers, i.e. controllable with individual timing since they each be moved at different times (See page 3, paragraphs [0041]-[0046], and note since one may move while another does not, they can move at different velocities, i.e. 0 and x).
Regarding Claim 12, note Katou teaches the rotation causes an incline of the frame (See Fig. 4).  In such a position, movement of the frame portions [410],[411] would cause an adjustment in height, individually, via element [410] and [411] respectively.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over McCrorry as applied to Claim 2.
Regarding Claim 3, as described above, the outer bearing frame part is replaceable.  Although no specific “replacement mechanism” is discussed, Examiner takes official notice that when removing or replacing a part, a mechanic will frequently use tools, e.g. a wrench, screw driver, etc.  Any such tool may be considered a “replacement mechanism.” For example, using screws configures the use of a screw driver to remove said screws for replacement.

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over McCorry as applied to Claim 3, and further in view of Katou.
Regarding Claim 4, McCorry fails to specifically teach an out bearing support frame part that supports the support frame and can adjust such a frame.  However, it is known in similar gripping devices for prestretching and positioning for molding for the frame having the grippers to be supported by and rotatably adjustable with, outer bearing frame parts (See, for example, Katou, teaching bearing parts [402b],[403b] for supporting and rotating a frame).  Thus, it would have been obvious to a person having ordinary skill in the art at the time of invention to connect the frame in McCorry in a rotatable fashion via outer bearing parts, because doing so would have predictably enabled inclination of the sheet as desired thus allowing the sheet to be situation as needed contact with the mold.

Claim 3-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Katou et al. as applied to Claim 2.
Regarding Claims 3-4, Katou teaches the device of Claim 2 as described above. Katou further teaches the outer bearing frame part is support via bearings [402a],[403a] that can presumably be removed from beams [402],[403] (See page 3, paragraphs [0036],[0037] and Fig. 1). Although no specific “replacement mechanism” is discussed, Examiner takes official notice that when removing or replacing a part, a mechanic will frequently use tools, e.g. a wrench, screw driver, etc.  Any such tool may be considered a “replacement mechanism.” For example, using screws configures the use of a screw driver to remove said screws for replacement.  Note the aspects of Claim 4 as discussed above in the rejection of Claims 1 and 2.

Claim 14, 16 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Katou et al. as applied to Claim 1, and further in view of McCorry.
Regarding Claim 14, Katou is silent as to the specific functioning of the clamps.  However, it is known to utilize individual actuators for each clamp, each capable of closing said clamps (See, for example, McCorry, Fig.8 and col. 8, lines 2-6, teaching an individual actuator [19] for each clamp). Thus, it would have been obvious to a person having ordinary skill in the art at the time of invention to configure each clamp in Katou with an individually controllable actuator, because doing so would have predictably enabled more process flexibility, such as reattaching the sheet at a single point, rather than releasing all clamps.
Regarding Claim 16-17, Katou teaches movement via “motors” (See page 3, paragraph [0045]). It is not specified whether such motors are electric but any known motor would have predictably been suitable and electric motors are well-known and would have been obvious (See, for example, McCorry, col. 8, lines 13-16, teaching actuation via various mechanisms including electrical is equally suitable).  Further, note the mere location of the motor is not considered inventive.  See In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950) (Claims to a hydraulic power press which read on the prior art except with regard to the position of the starting switch were held unpatentable because shifting the position of the starting switch would not have modified the operation of the device.); In re Kuhle, 526 F.2d 553, 188 USPQ 7 (CCPA 1975) (the particular placement of a contact in a conductivity measuring device was held to be an obvious matter of design choice). However, “[t]he mere fact that a worker in the art could rearrange the parts of the reference device to meet the terms of the claims on appeal is not by itself sufficient to support a finding of obviousness. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: EP2875931, teaching individually actuatable grippers movable relative to an outer frame.
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT W DODDS whose telephone number is (571)270-7653.  The examiner can normally be reached on M-F 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Orlando can be reached on 5712705038.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SCOTT W DODDS/Primary Examiner, Art Unit 1746